OFFICE   OFTHE   AmORNEY      GENERALOFTeXAS            '
                                 AUSTIN




Honorable FhelburneH. Glover
County Attorney
Marion.County
Jerrert3on,Texas
Dear Sir:                    opinloliNo. O-&O,099
                             Rer Employment and aalary of'sohool
                                  bus drlrar and route of opera-.
                                 tion or hi8 bus.                       5.
          Fe hare reoeived   your letter or Ootokr 6, 1941,
In whioh bou ask the opinion of thls,departmenton the rol-
lowlng queatlone~ivhfoh  we quote trOm y&r letter1
          "1. Where a man Itarbeen employed.todrive
     a school bus, a&the revenues derived   iron the
     State permit .paymentto suoh driver the sum or
     $30.00 per month for his servloea nhioh Is ad-
     mittedly Inadequate,0811the Loos1 Trustees  or
     a partioular alstrlot augPasnthis salary out,of
     the Common Sohool Dlstrlot fund of auoh Dlatriot?
          "2. (a) Do the Truateee 0r 8 Common SohO
     Distrlot hare the right to employ a~bus driver,
     or must suoh driver be employed by the County
     Fohool Board?
          u(b) Is the route over whloh a sohool bus
     driver operates a matter for the Looal Trustees,
     or the County Sohool Board to detennlne?"
         For the sake of oonvenienoewe nili answer your
questionsIn reverse order.
          titlole 2687a, Vernon's Annotated Civil Statutes
reads-in pert 8s roiiov~s:
           "The trusteee of eny sohool distriot, can-
     ,mon-orindependent,maklngprorislon,for the
      transportationof pupils to anb from aohool
      shall for su& puTpOSe 8LUplOYOr COntraOt dth
 Honorable ShelburneH. Glover, Page 2


      a reaponelbleperson or firm. No person ahall
      be employed to tranaportpupils, who is not at
      least twenty-oneyears ot age and a aompetent
      driver or Eotor vehloles and sound in body and
      mind."
          However, Seotlon 4 0r Artiole V 0r the Rural Ala
 Appropriation(Acts 19W, 47th Leg., R. B. 284) provides ae
 rollowez
           wCounty Board6 of Trustee8 ere hereby author-
      &d   to employ bus drivers for one year and the
      salary or no bus driver may be paid,out of the
      County Board TransportationFund oreated herein
      unlees euoh hue driver la so employ+    Provided
      further, that only puplla or parsons dlreotly oon-
      neoted dth the sohool syaten.shallbe transported
      on sohool buses .Wle In the prooeea or transport-
      ing pupils to and from the q&&w1 8nd any bus
      driver violating the forego$ng provisionsehall
      rorrelt hi6 oontraot and ahell be~lmmedlatelydie-
      oharged by the County 3oaxd or Trustees. However,
      aubjeot to the provlalonsherein, bus drivers
      who own their own buses end are 80 employedmay
      be given a contreot for not to exoead two (2)
      years oondltlonedthat said bue drivers agree to
      make.lmprovementson their buses, so as to more
      adequatelyinsure safer transportationror the
      aoholestlos,and the route or suoh bus is not
      ohenged ror the aeoond year of the oontraot."
            It is elementarythat the tiglslaturein appro-
' prletlng pub110 moneys is empowered to proride the manner
  of their disbursement,end as we .heldin Opinion No. O-~$6,
  lt~la wlthln lta provlnoe to attaoh "oondltlonato their
  expenditure." Therefore,a sohool alstrlot whloh oomea
  within the provisionsof the Rural Aid Appropriatlon~Blll
  and elects to aocept the bonerite thereof'must oom ly with
  the provisionsand oonditlonsof the bill before  i.& ..i
                                                        will
  be entitled to receive aid thereunder. Feation 4 quoted
  above provides for the ewloyment of~buo d?lvers by the
  oounty board of trustees. Assuming that the sohool dls-
  trlot ti whloh you have ref'erenoeis eligible ior aid and
  intends to,‘rcioelvi
                     it under tho bill, it follows that the
  bus driver Tuust,M esployed by the oounty board of trustees.
Honorable    Shelw     H. Olover, Page 3


          Seotlon 1 of Artiole V of the Rural Aid Bill read8
in pert a6 r0imfm
             *The County Superintendentend County So&~1
        Boards d the several oounties of this State, sub-
        jeot to the approval of the State Superintendent
        of Pub110 Instruction,are hereby authorizedto
        annually set up the meet eoonomloal system or
        transportationposalble for the purpose ot trans-
        porting both grade and high aohool ~upllarrom
        their dlstrlota, and wlthln their dPstr1ot.w
          It follows from the came reasoning expressed above
that route of operation of the bua Is e matter, not for the
looal board of truetees, but for the oountg superintendent
and oounty boar&of  trwteea,  subjeot to the approval ot the
State Superintendent,*a part of the authority to set up an
eoonomloal~eyatemor tranoportetlon.
          We tura'now to your ramafn~g question,whether
the loeal board oi truetees may supplementthe bus drlver:a
8alary 0r $30.00.
          Saotlon 2 of LLrtloleI Or the Rurel Md Bill pro-
vides aa rollowsr    ,
              "sea. 2. Tax Levy. lo school district shall
       .'be ellglble to receive any type of aid authorlaed
         under the provlelons or this Aot unless it shall
         ba providing for the annusl aupport or its sohools
        'by voting, .levyingand oolleotingfor the ourrent
         aohool fear a looal malntenanoe aohool tax of not
         less than ritty oente (504) on the one hundred
         dollara or property valuatfon in the entire dls-
         trlot. The property valuatlone shall not be leas
         than said property is valued for State and oounty
         purposes. The~lnoome from suoh e malntenanoe tax
         in exoeas or the required tlfty oenta (500 main-
         tenance tax must firat be used to retire lndkbted-
         neaa, ii any, in the looal and equallzatlon(Rural
         Aid) sohcol funda. After the indebtednessIn these
         funds, ii eny, has been retired the lnoome from
         this malntenanoetax in exoeas of the required fifty
        cents (504) malntenanoe tax ma be used at the dle-
         cretlon of the looal aohoal au% orltles'orthe dle-
         trldt ior any lawf'ulschool purpose. Provided that
Honorable ShelburneH. Ulover, Page 4


    no looal funda may be used to lnoreeseteaohers'
    salaries dlreotly or lndlreotlyabove the aalery
    schedule provided tor ln this Aot. An or all
    mlntenanoe   tax above fifty oents (506f may not
    be lnoluded in the oaloulatlonof need ror ala
    but shall be reported in the budget. If the ln-
    oome from the malntenanoe tax above fifty oents
    (50#) Is not spent as preaorlbedherein, it shall
    be lnoluded as reoelpts in the budget. In order
    to oomply with the terma oi thla aeotlon it shall
    be neoeasary for suoh aohool districtsapplying
    ror any type of aid authorizedunder the terms
    or this Aot, to report all vciLuatlona wlthln auoh
    dlstrlots lnoludlng all oonsolldateddlstrlota
    and annexed dlstrlots and failure to report all
    suoh valuations shall prevent suoh dlst.rlotfrom
    reoelvlng any type of aid authorizedunder this
    Aot.   Provlaed that the tax provisionsand other
    lnhlbltlonsprovided in aald Aot shall not apply
    to the sohool where the Alabama Indians attend
    eohool in Polk County, Texas."
          We have been informed by the Department of Edu&r-
tlon that under the rules and regulationsgoverning  trans-
portationIn Texas, the mexlmum expense that oan be allo-
ror operating any on6 bus Is as fo&lowsr an amountinot to
exoeed $30.00 per month ror a driver, plus an amount not to
exoeed $40iO0 per month for operationexpense of the bus plus
one-fifthor the orlglnal ooet of the bus for the year.
          Under the aot, dlstrlotawhloh reoelve aid ior
tranaportatlonoosts have their looal taxes restrioted and
bud&eted;.tharerore,   no dlstrlot partlolpatlngin the rural
aid funds la to have .any surplus funds above the $30.00 per
month ror the bus driver unless suoh districthas a looal
nainteniinoe tax rats above fifty oents (506) on the one hun-
d?ed dollars of property valuation. In that ease, auoh ex-
ceaa revenue could be used to Increase the bus driver's
SShry,  after retirecect   of the school indebtedness,if any.

          This opinion has been writteu on the assumption
that the dlstrlot ie eligible for aid nnd desires to reoelve
the same, snd your questions have been answered on that be&r.
There is nothlng.ln the bill whloh oompels sahool dlstrlots
to seek its benefits. If the dlstrlot does not ohooae to
Bonorable ShelburneB. Glcmr, Page 5


 partloipateunder the sot, then~under Artlole 26878 the looal
,boer&my erzploythe hue driver. fir hi.%ealsry, and deter-
-e   the route of operation oi!hi% bum.
                                       Very truly youre
                                  AmORi4EY G.F:T"NERAL
                                                   OF TEXAS     .



BIRST AC
ATTOi'JW
                      c